23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James E. PRICE, Plaintiff Appellant,v.Suzanne CARR-PRICE, a/k/a Suzanne Carr, Defendant Appellee.
No. 94-1152.
United States Court of Appeals, Fourth Circuit
Submitted April 21, 1994.Decided May 13, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-93-3976-B)
James E. Price, Appellant Pro Se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
James E. Price appeals the district court's order dismissing his tort and civil rights action against his wife as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  Price v. Carr-Price, No. CA-93-3976-B (D. Md. Jan. 6, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that it does not appear on the record that diversity of citizenship has been established.  28 U.S.C. Sec. 1332 (1988);   Polakoff v. Henderson, 370 F.Supp. 690 (N.D. Ga.1973), aff'd, 488 F.2d 977 (5th Cir.1974) (diversity jurisdiction exists when prisoner is domiciled, prior to incarceration, in state other than where defendant resides)